

Exhibit 10.194


FIFTH AMENDMENT TO
ERIE INSURANCE GROUP
RETIREMENT PLAN FOR EMPLOYEES
(As Amended and Restated Effective December 31, 2014)




WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees (the “Plan”) under an amendment and
restatement effective December 31, 2014;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company wishes to amend the Plan effective December 31, 2017 to
clarify the determination of Total and Permanent Disability under the Plan.


NOW, THEREFORE, the Company hereby amends the Plan as follows:


1.
Section 2.36 of the Plan is amended and restated in its entirety to read as
follows, effective December 31, 2017:



2.36
“Total and Permanent Disability” shall mean such condition of disability which
results in a Covered Employee being eligible for disability benefits under the
Erie Insurance Group Long Term Disability Income Benefits Program.



2.
Section 5.3 of the Plan is amended and restated in its entirety to read as
follows, effective December 31, 2017:

5.3
Disability Retirement

A Participant whose status as a Covered Employee is terminated due to his Total
and Permanent Disability after 15 or more years of Credited Service, and who is
receiving disability benefits under the Erie Insurance Group Long Term
Disability Income Benefits Program, shall be eligible for a disability
retirement pension in an amount as provided in Section 6.3 hereof beginning at
his Normal Retirement Date or later disability retirement date providing he
remains subject to a Total and Permanent Disability and receives said disability
income benefits continuously through his Normal Retirement Age or later
disability retirement date.


* * * * * * *


 





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
20th day of December, 2018.


 
 
ERIE INDEMNITY COMPANY
 
 
 
ATTEST:
 
 
 
 
 
/s/ William D. Gheres
 
By: /s/ Gregory Gutting
 
 
           Gregory Gutting
 
 
 
 
 
 
 
 
Title: Executive Vice President &
 
 
         Chief Financial Officer
 
 
 
 
 
 
 
 
 

















2





